No. 99-10763
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-10763
                         Conference Calendar


ALLAND LEE HAGANS,

                                           Plaintiff-Appellant,

versus

CRUEZOT, Judge,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-1689-G
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alland Lee Hagans, Texas inmate #795232, challenges the

district court’s refusal to grant in forma pauperis (IFP) status

on appeal based upon its determination that the appeal was not

taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997).    Hagans contends that his 42 U.S.C. § 1983 complaint

challenged the constitutionality of a Dallas County policy, which

allows the appointment of visiting judges to try cases.

     Hagans does not challenge the district court’s conclusion

that his claims for monetary damages against Judge Cruezot are


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10763
                                 -2-

barred by the doctrine of absolute immunity, and any challenge to

this dismissal would be frivolous.    See Krueger v. Reimer, 66
F.3d 75, 76-77 (5th Cir. 1995)(judges are absolutely immune from

damages for acts performed in the exercise of judicial

functions); Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987)(when appellant fails to identify

error in district court's analysis, it is the same as if the

appellant had not appealed that judgment).    Hagans’ claims under

§ 1983 concerning the constitutionality of his conviction have

not yet accrued.    See Heck v. Humphrey, 512 U.S. 477, 487, 489

(1994).

     Hagans has not shown that he will present a nonfrivolous

issue on appeal and that the district court erred in certifying

that his appeal was not taken in good faith.    See Baugh, 117 F.3d

at 202; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)(the

inquiry into appellant’s good faith is limited to whether the

appeal involves legal points arguable on their merits which are

not frivolous).    Accordingly, we uphold the district court’s

certification decision and sua sponte DISMISS Hagans’ appeal as

FRIVOLOUS.    See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.

     The district court’s dismissal as frivolous and the

dismissal of this appeal as frivolous count as strikes for

purposes of 28 U.S.C. § 1915(g).     Adepegba v. Hammons, 103 F.3d
383, 388 (5th Cir. 1996)(both the dismissal in the district court

as frivolous and the separate dismissal of the appeal count as

strikes).    We caution Hagans that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal
                            No. 99-10763
                                 -3-

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C.

§ 1915(g) WARNING ISSUED.